Citation Nr: 1001454	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-06 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to type II diabetes mellitus.

2.  Entitlement to increased evaluations for type II diabetes 
mellitus, evaluated as 20 percent disabling prior to November 
27, 2006 and as 40 percent disabling as of that date.

3.  Entitlement to increased evaluations for peripheral 
neuropathy of the right lower extremity associated with type 
II diabetes mellitus, initially evaluated as 10 percent 
disabling from July 27, 2005 through November 26, 2006 and as 
20 percent disabling as of November 27, 2006.  

4.  Entitlement to increased evaluations for peripheral 
neuropathy of the left lower extremity associated with type 
II diabetes mellitus, initially evaluated as 10 percent 
disabling from July 27, 2005 through November 26, 2006 and as 
20 percent disabling as of November 27, 2006.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas issued in October 2005 and May 2006.

Review of the file shows the Veteran was denied service 
connection for posttraumatic stress disorder (PTSD) in a 
rating decision issued in April 2007.  The Veteran submitted 
a Notice of Disagreement in July 2007.  The RO issued a 
Statement of the Case in December 2007, but the Veteran did 
not thereafter submit a substantive appeal on that issue.  
The issue is accordingly not before the Board on appeal.  
38 C.F.R. § 20.200 (2009).

All claims, except for the claim for service connection for 
hypertension, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran withdrew his claim for service connection for 
hypertension, to include as secondary to type II diabetes 
mellitus, in July 2009.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal as to the issue of 
service connection for hypertension, to include as secondary 
to type II diabetes mellitus, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn this appeal as 
to the claim for service connection for hypertension, to 
include as secondary to type II diabetes mellitus, and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the claim, and it is dismissed.


ORDER

The appeal is withdrawn as to the issue of service connection 
for hypertension, to include as secondary to type II diabetes 
mellitus.



REMAND

In regard to the claims for increased evaluations for type II 
diabetes mellitus and peripheral neuropathy of the right and 
left lower extremities, the record shows that updated 
treatment reports from the North Texas VA Health Care System 
were last received in July 2008.  

During his July 2009 hearing, however, the Veteran reported 
ongoing treatment at two different clinics.  He described 
treatment for type II diabetes mellitus roughly every two 
months.  He also noted treatment for his peripheral 
neuropathy, including from a home health care provider 
assigned by Medicare.  VA has a duty to obtain records of 
such treatment, as they are relevant to the claims at hand.  
38 C.F.R. § 3.159(c)(2) (2009); see also Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide identifying 
information (i.e., doctors' names, dates, 
locations) for any home health care 
treatment from a Medicare doctor or any 
other treatment provider.  Signed release 
forms should be completed, as needed.

2.  Then, all treatment reports from the 
North Texas VA Health Care System dated 
since July 2008 should be requested, as 
well as all indicated records of home 
health care treatment from a Medicare 
doctor.  All records obtained pursuant to 
this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  After completion of the above 
development, the Veteran's claims for 
increased evaluations for type II 
diabetes mellitus and peripheral 
neuropathy of the right and left lower 
extremities should be readjudicated.  If 
the determination of any of these claims 
remains less than fully favorable to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


